Per Curiam : Appellant brought suit in the circuit court of Cook county against appellee, charging that while he was a passenger of appellee and in the exercise of reasonable care for his personal safety, appellee, disregarding its duty to appellant as a passenger, so negligently operated its train upon which appellant was a passenger that he was thrown violently to the ground and sustained severe personal injuries. The general issue was interposed and a trial resulted in a judgment for the appellant for the sum of $2375. Appellee appealed to the Appellate Court for the First District, where the cause was assigned to the branch court. There a judgment was entered reversing the judgment of the circuit court without remanding the cause, and . a finding of facts adverse to the -present appellant was incorporated in the judgment so entered. The errors assigned in this court question the action of the Branch Appellate Court in so finding the facts. We are without power to review that finding of facts, (Hecker v. Illinois Central Railroad Co. 231 Ill. 574,) and the judgment of the Branch Appellate Court will therefore be affirmed. Judgment affirmed.